                                        UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
Hearing Information:
                         Debtor:   GOLD STAR CAPITAL LLC
                  Case Number:     4:18-BK-06129-BMW          Chapter: 11

          Date / Time / Room:      WEDNESDAY, JANUARY 23, 2019 10:15 AM COURTROOM 446

         Bankruptcy Judge:         BRENDA M. WHINERY
               Courtroom Clerk:    REBECCA VOLZ
                Reporter / ECR:    RHIANNA DOMINGUEZ                                               0.00


Matter:
              THE COURT'S MOTION TO DISMISS (SET AT HEARING HELD 12/19/18)
              R / M #:   97 / 0


Appearances:

        LEONARD MCDONALD, REPRESENTING US BANK, CARRINGTON MORTGAGE, AND
        SHELLPOINT MORTGAGE AND APPEARING BY VIDEO
        KRISTIN MCDONALD, REPRESENTING WELLS FARGO BANK AND PNC BANK AND APPEARING
        BY VIDEO
        KASEY NYE, REPRESENTING GOLD STAR CAPITAL, LLC AND APPEARING IN PERSON




    Case 4:18-bk-06129-BMW                   Doc 130 Filed 01/23/19 Entered 01/30/19 16:28:47 Desc
Page 1 of 2                                                                              01/30/2019 4:28:31PM
                                              Main Document Page 1 of 3
                                     UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF ARIZONA

                                                       Minute Entry
(continue)...   4:18-BK-06129-BMW         WEDNESDAY, JANUARY 23, 2019 10:15 AM


Proceedings:                                                                                                  1.00


          The Court states that this hearing was set after the last hearing in order for the Court to
          consider conversion or dismissal. The Court has reviewed the pleadings.

          Mr. Nye reports that the debtor has proposed 363 sales to the creditors and is attempting to
          cure. Properties will be abandoned or cured. There are two properties that the debtor is
          proposing a cure where stay relief has been granted. Motions to Reconsider have been filed
          with respect to those two properties. Additionally, the debtor is proposing to jointly administer
          Gold Star Capital and Heart Fire Capital (4:18-bk-09704). The debtor is requesting permission
          to prosecute this plan.

          Mr. McDonald reports that his clients don't want to be involved in this situation. The debtor is
          still attempting to modify obligations to which it is not a party and which could not be modified
          by the original borrowers. This is a misuse of the reorganization process and an abuse of the
          Code. His clients do not want these obligations treated as anything other than primary
          residence loans. He requests that this case be dismissed or converted immediately.

          Ms. McDonald concurs. All of the In re Duvar Apt., Inc. factors are present even with a cure
          plan. The purpose of a Chapter 11 business reorganization is to assist an ongoing business.
          There is no ongoing business with this business model.

          My Nye responds. If the creditors don't want to pursue the 363 sales, then the properties will
          go to trustee's sales. The cure provides for the loans to be reinstated. The lenders will receive
          every dollar within 48 months. There are tenants in some of the properties. He argues that
          this plan is a good faith attempt to reorganize.

          **10:46 AM**
          COURT: THE COURT ISSUES ITS RULING ON THE RECORD. BASED UPON SUCH RULING,
          THIS CASE IS DISMISSED FOR CAUSE PURSUANT TO 11 U.S.C. 1112(b). MR. MCDONALD
          MAY UPLOAD A FORM OF ORDER.

          Mr. McDonald asks if the this ruling also applies to Heart Fire Capital.

          Mr. Nye states that Heart Fire Capital is the same as Gold Star Capital. His client had an
          opportunity to be heard and the arguments would be exactly the same in Heart Fire Capital.
          Dismissal of Heart Fire Capital without another hearing will not generate any due process
          concerns.

          COURT: THE FACTORS ARE THE SAME IN HEART FIRE CAPITAL, LLC (4:18-bk-09704). THE
          RULING ISSUED TODAY APPLIES TO HEART FIRE CAPITAL. HEART FIRE CAPITAL IS
          DISMISSED. MR. MCDONALD MAY UPLOAD A FORM OF ORDER.
     Case 4:18-bk-06129-BMW                Doc 130 Filed 01/23/19 Entered 01/30/19 16:28:47 Desc
Page 2 of 2                                                                            01/30/2019 4:28:31PM
                                            Main Document Page 2 of 3
                        UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF ARIZONA

                                     Minute Entry




    Case 4:18-bk-06129-BMW   Doc 130 Filed 01/23/19 Entered 01/30/19 16:28:47 Desc
Page 1 of 1                                                              01/30/2019 4:28:31PM
                              Main Document Page 3 of 3
